DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 01/25/2021

	Claim(s) 1-17 are pending.
	Claim(s) 1, 6, and 11 have been amended.
Claim(s) 12-17 have been added.	
The objections to the claims 1, 6, and 11 have been withdrawn in view of the amendments received 01/25/2021.
The 35 U.S.C § 103 rejection to claims 1-17 have been fully considered in view of the amendments received 01/25/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 01/25/2021

	Regarding the prior art of Kim et al.:

	
	The prior art regarding claims 3 and 8 is rejected under Mayer in view of Li, Choi, Mori, and further in view of Kim et al., US PGPUB No. 20140089831 A1, hereinafter Kim.


Regarding independent claim(s) 1, 6, and 11:

Applicant’s arguments (Remarks, Page 7: ¶ 5 to Page 8: ¶ 1), filed 01/25/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, the clarification of the coupled displays with respect to being displaced relative to at least two axes differs from the connection between two or more displays as taught by Mayer, III et al. (US Patent No. 6690337 B1). Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Mayer et al., in view of Li et al. (US PGPUB No. 20100174832 A1), in Choi et al. (US Patent No. 9830884 B2), and further in view of Mori et al. (US PGPUB No. 20150185824 A1).

Applicant’s arguments (Remarks, Page 11, ¶ 3), filed 01/25/2021, with respect to the rejection(s) of claim(s) 6 and 11 under 35 U.S.C § 103 have been fully considered and are persuasive due to claim 6’s and claim 11’s similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.


Regarding dependent claims 7-10:

Applicant’s arguments (Remarks, Page 11, ¶ 3), filed 01/25/2021, with respect to the rejection(s) of claim(s) 7-10 under 35 U.S.C § 103 have been fully considered, due the dependency upon claim 6. Wherein, the arguments are persuasive, regarding the newly amended subject matter. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.


Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive; as expressed below.


Regarding independent claim(s) 1:

Applicant argues (Remarks, Page 8, ¶ 2 to Page 9, ¶ 3), that “… the Office Action asserted that ‘handle, for each display that has possibility of serving as a reference for drawing from among the plurality of displays, a connection relationship for drawing between the display and another display to be coupled to the display’ …
There is nothing in these paragraphs that suggests ‘for each display that has possibility of serving as a reference for drawing from among the plurality of displays, a connection relationship for drawing between the display and another display to be coupled to the display’ as recited in claim 1. The description of Fig. 4 in column 5 merely explains that two adjacent displays are very close to each other, so that ‘the spacing between the two portions of the first ‘T’ is relatively non-distracting.’ The description of Fig. 9A in column 8 only provides two different hardware embodiments.
The rest of Mayer, III et al. has been searched unsuccessfully for something more relevant to the ‘store’ operation recited in claim 1. For example, a ‘full setup configuration may be stored’ (column 4, lines 65-66), but that relates to ‘screen input selection, automatic input calibration and three screen interactive color adjustments’ (column 4, lines 63-65), not ‘a connection relationship for drawing between the display and another display to be coupled to the display’ (claim 1, lines 11-13). While Mayer, III et al. illustrates and describes a system that displays content spanning two or three displays, no suggestion has been cited or found that suggests accomplishing that based on ‘a connection relationship for drawing between the display and another display to be coupled to the display’ as recited in claim 1.”
The Examiner disagrees. Applicant’s arguments fail to view the rejection as a whole. Wherein, Mayer, III et al. is modified by Li et al. in combination teaches the claimed subject matter as argued above. 
Moreover:
(1) The Fig. 4 and its associated passage (Mayer; [Col. 5, lines 51-65]) of Mayer, III et al. teaches three adjacent displays which are able to presenting content over all three said displays, such that portions of said content are able to be presented (divided) according to the spacing and/or arrangement of said displays corresponding to a connection relationship.

    PNG
    media_image1.png
    450
    572
    media_image1.png
    Greyscale
   
In other words, each display’s configuration as illustrated within Fig. 4 teaches a connection relationship, wherein the three displays have the ability to realize their spacing and arraignment in relation to one another in order to reduce the distortion of the content between the displays. In simplest terms, the limitation of “connection relationship” is broad, such that each display having a connection arrangement/spacing of less than 3% corresponds to a connection relationship for drawing between the displays. 
(2) Presenting content over two or more physically separated display devices/panels in general, would require instruction(s) or some form of configuration either implicitly or explicitly, given that mere visual and spatial aspects of one display device/panel to another is not inherently known to said display devices/panels. Thus, Mayer; [Col. 8, lines 10-19]) of Mayer, III et al. teaches three displays presenting a composite image in relation with a multiple-channel visual computer and/or three graphic interface cards (Mayer; Fig. 8).

    PNG
    media_image2.png
    260
    581
    media_image2.png
    Greyscale

And, Fig. 9A is not to be confused with the teachings of Fig. 9B (Mayer; [Col. 8, lines 20-37]), wherein physically separated display devices/panels are configured to present three separate independent content items which would not require the content to be shared across two or more displays/panels. Furthermore, the connection relationship as illustrated within Fig. 8 and its associated passage (Mayer; [Col. 7, line 18 to Col. 8, line 9]), further illustrates the connection relationship via the multiple-channel visual computer.

    PNG
    media_image3.png
    437
    601
    media_image3.png
    Greyscale

Wherein, the limitation of “connection relationship” is broad, such that each display having a connection arrangement by the multiple-channel visual computer corresponds to a connection relationship for drawing between the displays. 
	(3) Applicant also fails to view the teachings of the spatial relationship of a multi-panel video display, wherein position, angle, and screen size is all considered in being able to present equidistant to a user’s viewing range or eyes corresponds to a connection relationship for drawing between the displays. In other words, the display devices/panels are configured to have a connection relationship that enables imaging to be achieved at a single viewing point/plane for a user (Mayer; [Col. 6, lines 18-32 and lines 42-67 and Col. 10, lines 26-67]).

    PNG
    media_image4.png
    407
    595
    media_image4.png
    Greyscale

(4) The combination modifies the teachings of the Mayer, III et al. to incorporate the teachings of Li et al. to: store, for each display that has possibility of serving as a reference for drawing from among the plurality of displays, a connection relationship for drawing between the display and another display to be coupled to the display in the memory (Li; store a locational mapping table (i.e. connection relationship) for drawing between the display and another display to be coupled to the display in the memory [¶ 0030-0031], for each display that has possibility of serving as a look-up (i.e. reference) for drawing from among the plurality of displays [¶ 0030-0031]; moreover, configuration of a mapping file for one or more display devices [¶ 0025 and ¶ 0027-0028]). Wherein, the ability to: handle as taught by Mayer, III et al. is modified to an ability to: store as taught by Li et al.
Therefore, Applicant has failed to provide clear differences between the applied prior art and the claimed subject matter as argued above.


Like column 8, lines 10-19, the last three paragraphs in column 7 describe hardware, in this case how the computers are connected, not ‘a connection relationship for drawing’ which is used to ‘divide an image of the predetermined content into images to be displayed on the respective displays according to the determined connection relationship’ (claim 1, lines 19-20). The ‘RGB inputs, composite video inputs and S-video (Y/C) inputs’ (column 7, lines 36-37) and ‘switch 814 ... used to switch between one of the images from the multi-channel visual computer 800 and the image 826’ (column 7, lines 55-58) have nothing to do with dividing an image …
The claims of this application recite how to display what Mayer, III et al. calls ‘the composite image’ by multiple terminals. Thus, this paragraph in column 8 of Mayer, III et al. is irrelevant.”
The Examiner disagrees. Applicant’s arguments fail to view the rejection as a whole. Furthermore, Applicant fails to view the broad nature of the limitation of “connection relationship” and the teachings of Mayer, III et al. that addresses said limitation, as previously explained above. Thus, refer to the previously addressed subject matter above regarding the “connection relationship”.
Additionally, Applicant fails to view the scope and teachings of the prior art, wherein a display is configured for the purpose of drawing/outputting, and thus the hardware of two or more displays having a connection corresponds to a connection relationship for drawing/outputting. Moreover, Applicant fails to view the teaching of Mayer, III et al. determining a display arrangement for drawing/outputting (Mayer; the multi display is configured to establish a viewing point/plane for a user [Col. 6, lines 18-32 and lines 42-67 and Col. 10, lines 26-67]). Even further, Applicant fails to view that the multi-channel visual computer creates a connection relationship for drawing/outputting (Mayer; [Col. 7, lines 32-67 and Col. 8, lines 10-19]). Although, is not related to hardware, the claim limitation as argued is silent regarding a “connection relationship between image data”. Still further, the limitation of “connection relationship” is broad (MPEP; [2111]), and the claim language of the argued independent claim fails to exclude a hardware based connection relationship (e.g. port addressing, device manager, refresh rates, display drivers, display resolution, display orientation, display spatial arrangement), as illustrated by “… a connection relationship for drawing between the display and another display to be coupled to the display”. And although, the connection relationship is a form of data to be stored within a memory, Application fails to view the teachings of configuration data that is linked to hardware spatial arrangement (Mayer; [Col. 6, lines 18-32 and lines 42-67 and Col. 10, lines 26-67]) as well as the hardware spatial arrangement being linked to image spatial arrangement (Mayer; [Col. 7, lines 18-67 and Col. 8, lines 10-19], as illustrated within Fig. 9A). And although, Mayer, III et al. fails to explicitly teach storing the configuration data (i.e. connection relationship), Li et al. (within the combination) teaches storing a connection relationship within a memory, as previously addressed above. 
Additionally, Applicant fails to view the rejection as a whole, wherein Mayer, III et al. implicitly teaches dividing an image and explicitly teaches a divided image, as illustrated within Fig. 4 and Fig. 9A, however Choi et al. (within the combination) teaches to: divide an image of the predetermined content into partial images to be displayed on the selected display and the other display according to the determined connection relationship (Choi; divide an image 600 of the predetermined content into partial images (600-1 to 600-4) to be displayed on the selected display (100-1) and the other display (100-2 to 100-4) [Col. 9, line 46 to Col. 10, line 6], as illustrated within Fig. 6, according to the determined position and/or arrangement (i.e. connection relationship) [Col. 8, line 66 to Col. 9, line 34]; wherein, a selected display is performed in parallel or in a chain 34 [Col. 9. lines 6-22], as depicted within Figs. 4 and 5; moreover, displaying image data according to the determined position and/or arrangement (i.e. connection relationship)] [Col. 7, lines 35-53] in relation with configuration of one or more displays [Col. 7, line 54 to Col. 8, line 10).
Still further, Applicant points out alternative uses/teachings within the prior art, which fail to view the teaching of the “composite image” by Mayer, III et al. Such that, Fig. 9A and its associated passage (Mayer; [Col. 8, lines 10-19]) by Mayer, III et al. teaches three displays presenting a composite image in relation with a multiple-channel visual computer and/or three graphic interface cards (Mayer; Fig. 8).

    PNG
    media_image2.png
    260
    581
    media_image2.png
    Greyscale

Wherein, Fig. 9A is not to be confused with the teachings of Fig. 9B (Mayer; [Col. 8, lines 20-38]), wherein physically separated display devices/panels are configured to 
Therefore, Applicant has failed to provide clear differences between the applied prior art and the claimed subject matter as argued above.

Applicant argues (Remarks, Page 10, ¶ 3), that “… the Office Action cited column 7, lines 32-67, column 8, lines 10-38, and Figs. 9A and 9B of Mayer, III et al. as allegedly disclosing ‘process an image of the predetermined content into images to be displayed on the respective displays according to the determined connection relationship’ (page 6, lines 8-9). As discussed above, replacing ‘divide’ (claim 1, line 19) with ‘process’ does not overcome the irrelevance of the cited portions of Mayer, III et al., as there is no suggestion of doing anything ‘according to the determined connection relationship’.”
The Examiner disagrees. Applicant’s arguments fail to view the rejection as a whole, wherein Mayer, III et al. is modified by Choi et al., such that the teachings of dividing an image of the predetermined content into partial images to be displayed on the selected display and the other display according to the determined connection relationship (Choi; divide an image 600 of the predetermined content into partial images (600-1 to 600-4) to be displayed on the selected display (100-1) and the other display (100-2 to 100-4) [Col. 9, line 46 to Col. 10, line 6], as illustrated within Fig. 6, according to the determined position and/or arrangement (i.e. connection relationship) [Col. 8, line 66 to Col. 9, line 34]; wherein, a selected display is performed in parallel or in a chain 34 [Col. 9. lines 6-22], as depicted within Figs. 4 and 5; moreover, displaying image data according to the determined position and/or arrangement (i.e. connection relationship)] [Col. 7, lines 35-53] in relation with configuration of one or more displays [Col. 7, line 54 to Col. 8, line 10), is incorporated within Mayer, III et al. Furthermore, Mayer, III et al. implicitly teaches 
Therefore, Applicant has failed to provide clear differences between the applied prior art and the claimed subject matter as argued above.

Applicant argues (Remarks, Page 11, ¶ 1-2), that “Regardless of whether Li et al. and Choi et al. disclose what is missing from Mayer, III et al., the Office Action greatly overstated what is disclosed in Mayer, III et al. Furthermore, the cited drawing of Choi et al. (Fig. 6) illustrates four apparently co-planar displays which are also illustrated in many other drawings of Choi et al. Figure 4 of Li et al. is similar. Additional displays are illustrated in Fig. 19 of Choi et al., but no suggestion of arranging them as recited on lines 5-7 of claim 1 has been found.
Nothing has been cited or found in Kim et al. suggesting modification of Mayer, III et al., Li et al. and Choi et al. to overcome the deficiencies discussed above. Therefore, it is submitted that claim 1, as well as claims 2-5 which depend therefrom, patentably distinguish over Mayer, III et al., Li et al., Choi et al. and Kim et al. for at least the above reasons.”
The Examiner disagrees. Wherein, Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Applicant’s argument (interpreted to be directed towards the former claim language associated with recited on lines 5-7 of claim 1) are not persuasive.




Regarding dependent claims 2-5:

Applicant’s arguments (Remarks, Page 11, ¶ 2-3), filed 01/25/2021, with respect to the rejection(s) of claim(s) 2-5 under 35 U.S.C § 103 have been fully considered, due the dependency upon claims 1. Wherein, the arguments (interpreted to be directed towards the former claim language as previously argued) are not persuasive, regarding reasons as previously addressed above.


Regarding dependent claims 2-5:

Applicant argues (Remarks, Page 11, ¶ 3 to Page 12, ¶ 2), that “…  In rejecting claims 3 and 8, paragraphs [0027], [0034], [0037], [0050] to [0052] and [0068], and Figs. 5A-5B of Kim et al. were cited as allegedly disclosing an apparatus that ‘selects a display that has largest drawing area ... in a case where the predetermined content are drawn on the plurality of displays ... as a display that serves as the reference for drawing the predetermined content’ (page 15, lines 13, 16, 17, 20 and 21) as recited in claim 3. However, as acknowledged in the Office Action, what is disclosed in Kim et al. is a device that ‘selects a display area that has a largest drawing area’ (page 15, line 14, emphasis added). It is clear from the drawings of Kim et al. that the device in question is a smartphone or similar hand-held device that has a single display. Nothing has been 
For at least the above reasons, claims 3 and 8 further patentably distinguish over Mayer, III et al., Li et al., Choi et al., and Kim et al.”
The Examiner disagrees. Applicant’s arguments fail to the rejection as a whole, wherein the teachings of a plurality of displays is taught within Mayer, III et al., as previously addressed above. Although, Mayer, III et al. is relied upon to teach a plurality of displays, Kim et al. (US PGPUB No. 20140089831 A1) teaches a display unit comprising multiple displays corresponding to two or more sub-screens (Kim; split screen [¶ 0027, ¶ 0050, and ¶ 0052]).
Therefore, Applicant has failed to provide clear differences between the applied prior art and the claimed subject matter as argued above.
 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 4, 5, 14, 15, 6, 7, 9, 10, 16, 17, 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer, III et al., US Patent No. 6690337 B1, hereinafter Mayer, in view of Li et al., US PGPUB No. 20100174832 A1, hereinafter Li, in view of Choi et al., US Patent No. 9830884 B2, hereinafter Choi, and further in view of Mori et al., US PGPUB No. 20150185824 A1, hereinafter Mori.

Regarding claim 1, Mayer discloses an information processing system (Mayer; an information processing system of Fig. 8 [Col. 7, lines 18-50]) comprising: 
an information processing apparatus (Mayer; the information processing system of Fig. 8, as addressed above, comprises a computer/laptop 810 and/or  multi-channel visual computer 800 (i.e. information processing apparatus) [Col. 7, lines 45-67]); 
Mayer; the information processing system of Fig. 8, as addressed above, comprises a switch (i.e. communication equipment) implicitly configured to communicate with the computer/laptop 810 and/or multi-channel visual computer 800 (i.e. information processing apparatus) [Col. 7, lines 32-67], as illustrated within Fig. 8, given that the switch takes in one or more images data signals and relays said data signals to a display [Col. 7, lines 32-67]); and 
a plurality of displays coupled to the information processing apparatus (Mayer; the information processing system of Fig. 8, as addressed above, comprises a multi-panel video display 200 (i.e. plurality of displays) coupled to the computer/laptop 810 and/or  multi-channel visual computer 800 (i.e. information processing apparatus) [Col. 7, lines 18-67]), at least one display among the plurality of displays with respect to another display (Mayer; at least one display among the plurality of displays (having a connection relationship) with respect to another display [Col. 7, lines 18-31], as depicted within Fig. 8; moreover, hinge connection [Col. 5, lines 38-50], as further illustrated within Fig. 3B, relative to a user and/or viewing plane [Col. 6, line 18-67], as illustrated within Figs. 6A-B), and wherein the information processing apparatus includes a memory and a processor and is configured (Mayer; the computer/laptop 810 and/or multi-channel visual computer 800 (i.e. information processing apparatus) implicitly includes a memory and a processor, given the properties of a computer, and configured to present image data [Col. 4, lines 49-67 and Col. 7, lines 32-67]) to: 
Mayer; computer/laptop 810 and/or multi-channel visual computer 800 (i.e. information processing apparatus), as addressed above, is/are configured to handle spacing and/or arrangement (i.e. connection relationship) for drawing between the display and another display to be coupled to the display [Col. 5, lines 51-65 and Col. 8, lines 10-19] for each display that has possibility of serving as a reference (i.e. center panel) for drawing from among the plurality of displays [Col. 5, lines 51-65 and Col. 8, lines 10-19]; moreover, handling/directing spacing and/or arrangement (i.e. connection relationship) for drawing between the display and another display [Col. 6, lines 18-32 and lines 42-67 and Col. 10, lines 26-67]); 
select, upon reception of an instruction to draw predetermined content from the communication equipment, a display that serves as the reference for drawing the predetermined content (Mayer; computer/laptop 810 and/or multi-channel visual computer 800 (i.e. information processing apparatus), as addressed above, is/are configured to select a display that serves as the reference (i.e. central panel) for drawing the predetermined content (816, 818, 820, 826, 822) upon reception of an instruction/signal to draw predetermined content (816, 818, 820, 826, 822) from the switch (i.e. communication equipment) [Col. 7, line 32 to Col. 8, line 9], as further illustrated within Fig. 8); 
determine a connection relationship for drawing between the selected display and another display to be coupled to the selected display according to the connection Mayer; computer/laptop 810 and/or multi-channel visual computer 800 (i.e. information processing apparatus), as addressed above, is/are configured to determine a spacing and/or arrangement (i.e. connection relationship) for drawing between the selected display and another display to be coupled to the selected display according to the spacing and/or arrangement (i.e. connection relationship) for drawing [Col. 7, line 32 to Col. 8, line 38]); 
process an image of the predetermined content into partial images to be displayed on the selected display and the other display according to the determined connection relationship (Mayer; computer/laptop 810 and/or multi-channel visual computer 800 (i.e. information processing apparatus), as addressed above, is/are configured to process an image of the predetermined content into partial images to be displayed on the selected display and the (an)other display according to the determined spacing and/or arrangement (i.e. connection relationship) [Col. 7, line 32 to Col. 8, line 38], as illustrated within Fig. 9A-B; wherein, a switch selects displays); and 
cause the partial images to be drawn on the selected display and the other display respectively (Mayer; computer/laptop 810 and/or multi-channel visual computer 800 (i.e. information processing apparatus), as addressed above, is/are configured to cause the partial images to be drawn on the multi-panel video display 200 (i.e. plurality of displays) [Col. 7, line 32 to Col. 8, line 38], as illustrated within Fig. 9A-B).
Mayer fails to disclose at least one display among the plurality of displays being physically displaced relative to at least two axes with respect to another display;

store a connection relationship for drawing between the display and another display to be coupled to the display in the memory; 
the connection relationship for drawing stored in the memory; and
divide an image of the predetermined content into partial images to be displayed.
However, Li teaches store, for each display that has possibility of serving as a reference for drawing from among the plurality of displays, a connection relationship for drawing between the display and another display to be coupled to the display in the memory (Li; store a locational mapping table (i.e. connection relationship) for drawing between the display and another display to be coupled to the display in the memory [¶ 0030-0031], for each display that has possibility of serving as a look-up (i.e. reference) for drawing from among the plurality of displays [¶ 0030-0031]; moreover, configuration of a mapping file for one or more display devices [¶ 0025 and ¶ 0027-0028]); and 
determine a connection relationship for drawing between the one display and another display to be coupled to the selected display according to the connection relationship for drawing stored in the memory (Li; determine a connection/mapping relationship [¶ 0027-0028] for drawing between the one display and another display to be coupled to the selected display according to the connection/mapping relationship for drawing stored in the memory [¶ 0030-0031]).
Mayer and Li are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mayer, to incorporate to: store, for each display that has possibility of serving as a reference for drawing from among the plurality of displays, a connection relationship for drawing between the display and another display to be coupled to the display in the memory; and determine a connection relationship for drawing between the one display and another display to be coupled to the selected display according to the connection relationship for drawing stored in the memory (as taught by Li), in order to provide enhanced convenience of connecting output devices by automatic rearrangement the order of the output devices (Li; [¶ 0012]).
Mayer in view of Li fails to disclose at least one display among the plurality of displays being physically displaced relative to at least two axes with respect to another display;
to:
divide an image of the predetermined content into partial images to be displayed.
However, Choi teaches to: divide an image of the predetermined content into partial images to be displayed on the selected display and the other display according to the determined connection relationship (Choi; divide an image 600 of the predetermined content into partial images (600-1 to 600-4) to be displayed on the selected display (100-1) and the other display (100-2 to 100-4) [Col. 9, line 46 to Col. 10, line 6], as illustrated within Fig. 6, according to the determined position and/or arrangement (i.e. connection relationship) [Col. 8, line 66 to Col. 9, line 34]; wherein, a selected display is performed in parallel or in a chain 34 [Col. 9. lines 6-22], as depicted within Figs. 4 and 5; moreover, displaying image data according to the determined position and/or arrangement (i.e. connection relationship)] [Col. 7, lines 35-53] in relation with configuration of one or more displays [Col. 7, line 54 to Col. 8, line 10); and
cause the partial images to be drawn on the one display and the other display, respectively (Choi; cause the partial images (600-1 to 600-4) to be drawn on the display and the other display (100-1 to 100-4), respectively [Col. 9, line 46 to Col. 10, line 6], as illustrated within Fig. 6).
Mayer in view of Li and Choi are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mayer as modified by Li, to incorporate to: divide an image of the predetermined content into partial images to be displayed on the selected display and the other display according to the determined connection relationship; and cause the partial images to be drawn on the one display and the other display, respectively (as taught by Choi), in order to provide a removal/reduction of distortion when displaying regions at which frames meet (Choi; [Col. 1, lines 52 to Col. 2, lines 5 and Col. 2, lines 15-33]).

However, Mori teaches a plurality of displays coupled to the information processing apparatus (Mori; a plurality of displays [¶ 0077 and ¶ 0081] coupled to the display control device (i.e. information processing apparatus) [¶ 0082-0083 and ¶ 0090-0091]), at least one display among the plurality of displays being physically displaced relative to at least two axes with respect to another display (Mori; at least one display among the plurality of displays being physically displayed relative to at least two axes with respect to another display [¶ 0081], as illustrated within Fig. 1C).
Mayer in view of Li and Choi and Mori are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mayer as modified by Li and Choi, to incorporate a plurality of displays coupled to the information processing apparatus, at least one display among the plurality of displays being physically displaced relative to at least two axes with respect to another display (as taught by Mori), in order to provide improved operability and visibility for a user (Mori; [¶ 0005-0006]).

Regarding claim 2, Mayer in view of Li, Choi, and Mori further discloses the information processing system according to claim 1, wherein the information processing apparatus selects a display that serves as the reference for drawing the predetermined content (Mayer; computer/laptop 810 and/or multi-channel visual computer 800 (i.e. information processing apparatus), as addressed within the parent claim(s), is/are configured to select a display that serves as the reference (i.e. central panel) for drawing the predetermined content (816, 818, 820, 826, 822) upon reception of an instruction/signal to draw predetermined content (816, 818, 820, 826, 822) from the switch (i.e. communication equipment) [Col. 7, lines 32-67], as further illustrated within Fig. 8)
Li further teaches a display that serves as the reference for drawing the predetermined content (Li; select a display that serves as the look-up (i.e. reference) for drawing the predetermined content [¶ 0030-0031]), according to designation of a display included in the instruction (Li; select a display that serves as the look-up (i.e. reference) for drawing the predetermined content, as addressed above, according to designation of a display included in the mapping and image signal (i.e. instruction) [¶ 0030-0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mayer as modified by Li, Choi, and Mori, to incorporate a display that serves as the reference for drawing the predetermined content, according to designation of a display included in the instruction (as taught by Li), in order to provide enhanced convenience of connecting output devices by automatic rearrangement the order of the output devices (Li; [¶ 0012]).

Regarding claim 4, Mayer in view of Li, Choi, and Mori further discloses the information processing system according to claim 1, wherein the information processing apparatus (Mayer; the information processing system of Fig. 8 [Col. 7, lines 18-50]).
Li further teaches stores the estimated connection relationship for drawing in the memory (Li; storing the estimated/calculated locational mapping table (i.e. connection relationship) for drawing in the memory [¶ 0030-0031]; moreover, configuration of a mapping file for one or more display devices [¶ 0025 and ¶ 0027-0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mayer as modified by Li, Choi, and Mori, to incorporate storing the estimated connection relationship for drawing in the memory (as taught by Li), in order to provide enhanced convenience of connecting output devices by automatic rearrangement the order of the output devices (Li; [¶ 0012]).
Choi further teaches estimates, for each display that has possibility of serving as a reference for drawing, a connection relationship for drawing according to width-first search from the display (Choi; estimating/calculating a determined position and/or arrangement (i.e. connection relationship) for drawing according to transmission handling (i.e. width-first search) from the display for each display that has possibility of serving as a source/reference for drawing [Col. 9, lines 23-45]; moreover, scanning [Col. 10, lines 9-48] from left to right (i.e. width-first search) [Col. 10, lines 49-67], as depicted within Figs. 7-8), from connection relationships of the plurality of displays (Choi; from determined positions and/or arrangements (i.e. connection relationships) of the plurality of displays [Col. 9, lines 23-45 and Col. 9, line 49 to Col. 10, line 6]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mayer as modified by Li, Choi, and Mori, to incorporate estimating, for each display that has possibility of serving as a reference for drawing, a connection relationship for drawing according to width-first search from the display, from connection relationships of the plurality of displays (as taught by Choi), in order to provide a removal/reduction of distortion when displaying regions at which frames meet (Choi; [Col. 1, lines 52 to Col. 2, lines 5 and Col. 2, lines 15-33]).

Regarding claim 5, Mayer in view of Li, Choi, and Mori further discloses the information processing system according to claim 1, wherein the information processing apparatus (Mayer; the information processing system of Fig. 8 [Col. 7, lines 18-50]).
Li further teaches stores the estimated connection relationship for drawing in the memory (Li; storing the estimated/calculated locational mapping table (i.e. connection relationship) for drawing in the memory [¶ 0030-0031]; moreover, configuration of a mapping file for one or more display devices [¶ 0025 and ¶ 0027-0028]).
Mayer as modified by Li, Choi, and Mori, to incorporate storing the estimated connection relationship for drawing in the memory (as taught by Li), in order to provide enhanced convenience of connecting output devices by automatic rearrangement the order of the output devices (Li; [¶ 0012]).
Choi further teaches estimates, for each display that has possibility of serving as a reference for drawing, a connection relationship for drawing according to shortest route search from the display (Choi; estimating/calculating a determined position and/or arrangement (i.e. connection relationship) for drawing according to transmission handling and reduced scanning delay (i.e. shortest route search) from the display for each display that has possibility of serving as a source/reference for drawing [Col. 9, lines 23-45 and Col. 10, lines 49-67]; moreover, scanning [Col. 10, lines 9-48] in a chain manner  (i.e. shortest route search) [Col. 9, lines 23-45 and Col. 11, lines 41-64], as depicted within Figs. 11), from connection relationships of the plurality of displays (Choi; from determined positions and/or arrangements (i.e. connection relationships) of the plurality of displays [Col. 9, lines 23-45 and Col. 9, line 49 to Col. 10, line 6]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mayer as modified by Li, Choi, and Mori, to incorporate estimating, for each display that has possibility of serving as a reference for drawing, a connection relationship for drawing according to shortest route search from the display, from connection relationships of the plurality of as taught by Choi), in order to provide a removal/reduction of distortion when displaying regions at which frames meet (Choi; [Col. 1, lines 52 to Col. 2, lines 5 and Col. 2, lines 15-33]).

Regarding claim 14, Mayer in view of Li, Choi, and Mori further discloses the information processing system according to claim 1, wherein the at least one display is rotated with respect to one of three perpendicular axes and displaced along at least one other of the three perpendicular axes (Mori; the at least one display is rotated with respect to one of three perpendicular axes and displaced along at least one other of the three perpendicular axes [¶ 0081], as illustrated within Fig. 1C), with respect to the other display (Mori; the at least one display is rotated, as addressed above,  with respect to the (an)other display [¶ 0081], as illustrated within Fig. 1C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mayer as modified by Li, Choi, and Mori, to incorporate the at least one display is rotated with respect to one of three perpendicular axes and displaced along at least one other of the three perpendicular axes, with respect to the other display (as taught by Mori), in order to provide improved operability and visibility for a user (Mori; [¶ 0005-0006]).

Regarding claim 15, Mayer in view of Li, Choi, and Mori further discloses the information processing system according to claim 14, wherein the other display is substantially vertical and the at least one display is substantially horizontal and separated from the other display in a horizontal direction (Mori; the (an)other display is substantially vertical and the at least one display is substantially horizontal and separated from the other display in a horizontal direction [¶ 0081], as illustrated within Fig. 1C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mayer as modified by Li, Choi, and Mori, to incorporate the other display is substantially vertical and the at least one display is substantially horizontal and separated from the other display in a horizontal direction (as taught by Mori), in order to provide improved operability and visibility for a user (Mori; [¶ 0005-0006]).

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 1, due to the similarities claim 6 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 6.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 2, due to the similarities claim 7 and claim 2 share, therefore refer to the rejection of claim 2 regarding the rejection of claim 7.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 4, due to the similarities claim 9 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 9.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 5, due to the similarities claim 10 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 10.

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 14, due to the similarities claim 16 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 16.

Regarding claim 17, the rejection of claim 17 is addressed within the rejection of claim 15, due to the similarities claim 17 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 17.

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 1, due to the similarities claim 11 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 11; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Mayer discloses an information processing method causing a computer to execute processes (Mayer; an information processing method causing a computer/laptop 810 and/or multi-channel visual computer 800 (i.e. information processing apparatus) to execute processes [Col. 4, lines 49-67 and Col. 7, lines 32-67]).

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 14, due to the similarities claim 12 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 12.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 15, due to the similarities claim 13 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 13.



Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Li, Choi, and Mori as applied to claim(s) 1 and 6 above, and further in view of Kim et al., US PGPUB No. 20140089831 A1, hereinafter Kim.

	
Regarding claim 3, Mayer in view of Li, Choi, and Mori further discloses the information processing system according to claim 1 wherein the information processing apparatus (Mayer; a computer/laptop 810 and/or multi-channel visual computer 800 (i.e. information processing apparatus) [Col. 7, lines 45-67], as shown within Fig. 8). 
Mayer as modified by Li, Choi, and Mori fails to disclose selects a display that has largest drawing area, in a case where the predetermined content are drawn on the plurality of displays, as a display that serves as the reference for drawing the predetermined content.  
Kim; in response selects a display area that has largest drawing area [¶ 0027, ¶ 0050-0052, and ¶ 0068], as further illustrated within Figs. 5A-B; moreover, size control of content displayed [¶ 0034 and ¶ 0037]), in a case where the predetermined content are drawn on the plurality of displays (Kim; when (i.e. in a case where) the selected (i.e. predetermined) content is/are drawn on the plurality of display areas (i.e. displays) the user determines a display area that has largest drawing area i.e. main screen [¶ 0027, ¶ 0050-0052, and ¶ 0068]), as a display that serves as the reference for drawing the predetermined content (Kim; as a display that serves as the main screen (i.e. reference) for drawing the selected (i.e. predetermined) content [¶ 0027 and ¶ 0050-0052]).  
Mayer in view of Li, Choi, and Mori and Kim are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mayer as modified by Li, Choi, and Mori, to incorporate to: divide an image of the predetermined content into images to be displayed on the respective displays according to the determined connection relationship; and cause the respective images to be drawn on the plurality of displays (as taught by Kim), in order to provide an efficient display of data to a user (Kim; [¶ 0006-0007 and ¶ 0009-0010]).

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 3, due to the similarities claim 8 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 8.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616